1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4
     CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Litigation Counsel, Civil Division
     TIMOTHY R. BOLIN, SBN 259511
7    Special Assistant United States Attorney
8          Social Security Administration
           Office of the General Counsel
9          160 Spear St Ste 800
10         San Francisco, CA 94105
           Telephone: (415) 977-8982
11
           Facsimile: (415) 744-0134
12         Email: timothy.bolin@ssa.gov
13   Attorneys for Defendant
14
15                            UNITED STATES DISTRICT COURT

16                           CENTRAL DISTRICT OF CALIFORNIA
17                                  EASTERN DIVISION
18
     KEITH RESENDEZ o.b.o.                             )   No. 5:18-cv-00485-ADS
19   KIMBERLY RESENDEZ,                                )
20                                                     )   [JUDGMENT OF REMAND
                Plaintiff,                             )    PURSUANT TO
21
                                                       )    SENTENCE FOUR OF
22              v.                                     )    42 U.S.C. § 405(g)
23                                                     )
     NANCY A. BERRYHILL, Acting                        )
24   Commissioner of Social Security,                  )
25                                                     )
             Defendant.
26
     _______________________________
27
28



                                                 -1-
1         Having approved the parties’ joint stipulation to voluntary remand pursuant to
2    sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE COURT
3    ADJUDGES AND DECREES that judgment is entered for Plaintiff.
4
5    Date: January 18, 2019                      /s/ Autumn D. Spaeth
                                           _________________________________
6                                          HON. AUTUMN D. SPAETH
                                           United States Magistrate Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
